A. J. WALKER, C. J.
The third section, 26th ordinance of the convention of 1865, has no relation to the *332measure of damages in this case. The two subjects of regulation of the section are, the consideration and the currency in which contracts are to be paid. There is no question of consideration here, and no question as to the currency in which payment was to be made. The contract by its terms was payable in certain chattels; the value of which, at the time of delivery, is the measure of damages. — Rose v. Bozeman, 40 Ala. 678. We do not think either one of the charges asked should have been given. Scheible v. Bacho, 40 Ala. 423.
Affirmed.